Title: Thomas Jefferson to Nathaniel Macon, 22 January 1816
From: Jefferson, Thomas
To: Macon, Nathaniel


          
            
              Dear Sir
               Monticello Jan. 22. 16.
            
            Your favor of the 7th after being a fortnight on the road, reached this the last night. on the subject of the statue of Genl Washington which the legislature of N. Carolina has ordered to be procured, and set up in their capitol, I shall willingly give you my best information and opinions.
            1. Your first enquiry is whether one worthy the character it is to represent, and the state which erects it, can be made in the US.? certainly it cannot. I do not know that there is a single marble statuary in the US. but I am sure there cannot be one who would offer himself as qualified to undertake this monument of gratitude and taste.—besides no quarry of Statuary marble has yet, I believe, been opened in the US. that is to say of a marble pure white, and in blocks of sufficient size, without vein or flaw. the quarry of Carara in Italy is the only one in the accessible parts of Europe which furnishes such blocks. it was from thence we brought to Paris that for the statue of Genl Washington made there on account of this state, and it is from thence alone that all the Southern & maritime parts of Europe are supplied with that character of marble.
            2. Who should make it? there can be but one answer to this. Old Canove of Rome. no artist in Europe would place himself in a line with him; and for 30. years, within my own knolege, he has been considered by all Europe, as without a rival. he draws his blocks from Carara, and delivers the statue compleat & packed for transportation at Rome. from thence it descends the Tyber; but whether it must go on to Leghorn or some other shipping port, I do not know.
            3. Price, time, size and style? it will probably take a couple of years to be ready. I am not able to be exact as to the price. we gave Houdon at Paris 1000. guineas for the one he made for this state; but he solemnly & feelingly protested against the inadequacy of the price, & evidently undertook it on motives of reputation alone. he was the first artist in France, & being willing to come over to take the model of the General, which we could not have got Canove to have done, that circumstance decided on his employment. we paid him additionally for coming over about 500 guineas, and when the statue was done we paid the expences of one of his underworkmen to come over and set it up, which might perhaps be 100. guineas more. I suppose therefore it cost us in the whole 8000.D. but this was only of the size of the life. yours should be something larger. the difference it makes in the impression can scarcely be conceived. as to the style or costume, I am sure the artist, and every person of taste in Europe would be for the Roman, the effect of which is undoubtedly of a different order. our boots & regimentals have a very puny effect. works of this kind are about one third cheaper at Rome than Paris; but Canove’s eminence will be a sensible ingredient in price. I think that for such a statue, with a plain pedestal, you would have a good bargain from Canove at 7. or 8000.D. and should not be surprised were he to require 10,000.D. to which you would have to add the charges of bringing over, and setting up. the one half of the money price would probably be to be advanced, & the other half paid on delivery.
            4. from what model?  Ciracchi made the bust of Genl Washington in plaister. it was the finest which came from his hand, & my own opinion of Ciracchi was that he was second to no Sculptor living, except Canove, and if he had lived, would have rivalled him. his style had been formed on the fine models of antiquity in Italy, and he had caught their ineffable majesty of expression. on his return to Rome, he made the bust of the General in marble, from that in plaister, it was sent over here, was universally considered as the best effigy of him ever executed, was bought by the Spanish minister for the king of Spain, and sent to Madrid. after the death of Ciracchi, mr Appleton, our Consul at Leghorn, a man of worth and taste, purchased of his widow the original plaister, with a view to profit by copies of marble and plaister from it. he still has it at Leghorn, and it is the only original from which the statue can be formed. but the exterior of the figure will also be wanting, that is to say the outward lineaments of the body & members to enable the artist to give to them also their true forms and proportions. there are, I believe, in Philadelphia, whole length paintings of Genl Washington, from which, I presume, old mr Peale or his son would sketch on canvas the mere outlines at no great charge. this sketch, with Ciracchi’s bust would suffice.
            5. Through whose agency? none so ready, or so competent as mr Appleton himself. he has had relations with Canove, is a judge of price, convenient to engage the work, to attend to it’s progress, to recieve & forward it to N. Carolina.besides the accomodation of the original bust to be asked from him, he will probably have to go to Rome himself to make the contract, and will incur a great deal of trouble besides from that time to the delivery in N. Carolina; and it should therefore be made a matter of interest with him, to act in it, as his time and trouble is his support. I imagine his agency from beginning to end would not be worth less than from 1. to 200 guineas. I particularise all these things, that you may not be surprised with after-claps of expence, not counted on beforehand. mr Appleton has two nephews at Baltimore in the mercantile line, & in correspondence with him. should the Governor adopt this channel of execution, he will have no other trouble than that of sending to them his communications for mr Appleton and making the remittances agreed on as shall be convenient to himself. a letter from the Secretary of state to mr Appleton informing him that any service he can render the state of N. Carolina in this business, would be gratifying to his government, would not be without effect.
            
              Accept the assurance of my great esteem & respect.
              Th: Jefferson
            
          
          
            P.S. you mention that you shall communicate my letter to the Governor. to this I have no objections, provided it be kept out of newspapers. but as I do not know to how many he may have to communicate it, I add this P.S. for your & his consideration only. Appleton has a friend and great favorite in a sculptor of the name of Bartholini, whom he thinks equal to Canove, & his friendship may lead him to find difficulties with Canove and draw the job to Bartolini, of whose name I never heard but from mr Appleton. but I could not yield to his opinion alone against that of all Europe. he should understand (without mentioning Bartolini) that it is particularly to the hand of Canove, & no other that they chuse to confide this work.—
            another private circumstance. I know nothing of mr Appleton’s nephews in Baltimore, not even their names. that of course must be looked into. ever, constantly and affectionately yours
            
              Th:J.
            
          
        